﻿This session is being held amid a very sensitive and
delicate international situation which is generally
characterized by political and socio-economic concerns.
This is particularly evident all over the developing world,
which is overpopulated and simultaneously overburdened
with problems of backwardness and the challenges of
development. The hopes that were raised with the end of
the cold war, heralding the advent of a new era in which
cooperation and détente would prevail, soon were shattered
in the midst of these problems and these concerns. We are
currently facing conflicting phenomena, where elements of
complementarity and integration coincide with tendencies
towards division and disunity. The technology and
communications revolution runs parallel to the eruption of
national conflicts and ethnic animosities. Ambitions of
leadership overlap practices of hegemony. This has created
a serious conceptual confusion which the international
order, in its current form, cannot address in an effective or
deterring manner. Indeed, this order, due to its obvious
double standards, might have contributed to the
intensification of the era’s negative aspects at the expense
of its positive aspects and gains.
Certainly, the logic of evolution and the rules of
transformation indicate that the stages of change carry
within them a potential risk as well as elements of rivalry,
unless an objective and conducive environment exists,
accompanied by a forward-looking vision and a set of
highly advanced values that are crystallized through
coordinated and concerted efforts. This is precisely what
did not happen. The dichotomy between the North and the
South is widening. The lack of common understanding
among world cultures and civilizations is still present.
This has caused discord in world thinking and created
mutual suspicions that not only pose an overwhelming
threat, jeopardizing the march of political progress and
the activities of economic development as well as the
fabric of social development, but also have raised
questions as to whether the benefits of science and
technology lead to world security and stability, or quite
the opposite.
In connection with contemporary international
politics, it is really most alarming that attempts are being
made to marginalize the United Nations at a time when
the world is in need of further understanding, better
coordination and accelerated interdependence. It would
have been more logical to call for the strengthening of
this Organization, so that it could perform its role in
achieving these objectives in a truly democratic manner,
with the participation of all the countries of the world
with their diverse cultures, societies, sizes, orientations
and achievements. This is particularly true since the
United Nations Charter, in our view — a view shared by
many others — still represents a major instrument
governing international life, and since any international
order, be it old or new, must be based on a solid
foundation that respects rights, determines obligations and
opens the door to an era of interaction among societies on
the basis of acceptance and understanding, not imposition
or oppression.
We are definitely aware that the challenges of
tomorrow are different from those of yesterday. We are
also aware that the United Nations, in its current culture,
may not be able, one way or another, to deal with future
challenges. However, this must be a subject for discussion
to build consensus among us, not a matter to be
determined by a few or to be decided unilaterally.
For these reasons, it is imperative to strive
collectively to build a common political will to strengthen
the United Nations, to enhance its effectiveness and to
restore its credibility in order to maintain world stability
and security.
The annals of this Organization abound with
historical achievements and it continues to make progress
in dealing with the problems of our world. An in-depth
reading of the Secretary-General’s reports on political,
17


economic and social situations in the world reassures us of
this role and we urge that it be upheld, because it addresses
the present and explores the prospects for the future
through global understanding.
The Secretary-General’s role in developing a rational
basis for worldwide development activities has succeeded
in focusing attention on the issues of our times through a
series of conferences held over the past five years on the
environment, human rights, population, social development,
women and human settlements. These represent important
reference points for global action based on international
consensus in dealing with problems that were once marginal
but are today substantial. We call on the Secretary-General
to pursue this approach, which allows the United Nations
to stand out in a distinctive and positive way in a world of
growing negativity.
A strengthened role, reform and enhanced efficiency
are our common objectives for the United Nations. The
historic Declaration issued last year by the Heads of State
and Government on the fiftieth anniversary of the United
Nations constitutes a cornerstone for the future work of the
Organization. The Declaration contained a clear conceptual
framework for global action on the basis of the priorities
upon which we all agreed: peace based on the principles
and provisions of the Charter and supported by an effective
regime of collective security; development in all its aspects
in the social and economic fields; sovereign equality among
States and respect for peoples’ rights; and justice in
addressing the various issues on the international agenda.
Egypt deems it necessary to translate these noble principles
into clear programmes of action that take into consideration
the interests of all without discrimination.
When we met here last year to celebrate the United
Nations fiftieth anniversary, we were dismayed by the
events in the Great Lakes region in Africa, where
horrendous massacres had left a painful humanitarian
legacy. We were disturbed by the events in Bosnia, where
United Nations “safe areas” had been overrun and innocent
people had lost their lives in despicable ethnic strife.
However, we were optimistic at that time about
developments in the Middle East. The Interim Agreement
had been signed between President Yasser Arafat and the
late Prime Minister of Israel, Yitzhak Rabin, and described
as an important step on the path to finding a solution to the
question of Palestine. Has the situation changed or evolved
for the better?
Let us look into last year’s developments in that
region. In recent months, the Middle East has undergone a
crisis that has almost stifled the peace process, a crisis
resulting from the reluctance of the Israeli Government to
act in keeping with the agreed fundamentals of peace.
This position has threatened a return to the language,
concepts, policies and even practices that were on the eve
of extinction in the region. Thus, action on all peace
tracks was deadlocked and the peace process stagnated.
This prompted Egypt, which initiated that process and
believes in a just and balanced Arab-Israeli peace, to
intensify efforts to rectify the situation and consolidate the
fundamentals of this process, first among which is the
“land for peace” principle.
In this context, I would like to put forward the Arab
position as contained in the final communiqué of the
summit held in Cairo last June. The attending Arab
leaders unanimously expressed their keen interest in the
continuation of the process of making a just and
comprehensive peace an Arab strategic option under
international legality. This Arab position requires a
corresponding commitment, seriously and unequivocally
undertaken by Israel, to abide by the principles agreed
upon at the Madrid Conference, particularly the “land for
peace” principle and the assurances provided to the
parties. The Arab leaders stressed that any breach by
Israel of these principles or of the bases in which the
peace process is anchored; any reneging on the
commitments, undertakings or agreements made in the
framework of this process; or any procrastination in their
implementation would set back the peace process, with all
the risks and repercussions involved. This could replunge
the region into an atmosphere of tension and would force
all Arab countries to reconsider the steps taken vis-à-vis
Israel within the framework of the peace process. In such
a case, the Israeli Government alone would assume full
responsibility.
The Arab leaders emphasized that there would be no
recognition or acceptance of any situation resulting from
Israeli settlement activity in the occupied Arab territories,
since the settlements are considered an illegal measure
that entails no rights and establishes no obligations. The
establishment of settlements and the bringing in of settlers
violate international law and the Madrid framework and
impede the peace process, which requires Israel to halt all
settlement activities in the occupied territories. The Arab
leaders also emphasized that a just and comprehensive
peace in the Middle East can be achieved only through a
resolution of the questions of Al-Quds and the Palestinian
refugees on the basis of their rights of return and to
compensation, in accordance with international legality
and United Nations resolutions.
18


A short while ago, the new Israeli Prime Minister met
with the Palestinian President. Undoubtedly, their meeting
represents progress towards their mutual recognition as
partners on an equal footing in the Palestinian-Israeli peace
process. In theory, the peace process should proceed to
implement the commitments made under the Oslo Accords
in accordance with the agreed timetable, but that has not
yet happened.
We are interested not in handshakes or wide smiles for
photo opportunities, but rather in substantive developments.
Thus, what is required and what we should all strive for is
the implementation of commitments, serious negotiation and
time well spent. We call upon the entire world to follow up
the matter with us with full vigilance and to allow neither
retrogression nor the manipulation of very sensitive and
serious matters, namely, the establishment of a permanent
contractual peace between Palestine and Israel that fulfils
the national aspirations of the Palestinian people and
culminates in their exercise of their right to self-
determination under international supervision and the
establishment of a Palestinian State. This peace must also
achieve security for Israel and all parties on an equal
footing.
Israel is called upon to desist from its settlement
policy, including the expansion of settlements, and to end
its policies of closing territories and besieging the
Palestinian people. It is called upon to honour its
commitments, redeploy its troops outside Hebron and
resume without further delay the final status negotiations.
Israel is also called upon to put an end to its practices in
Al-Quds, a city where any rights that could be claimed by
Israel are outweighed by Arab rights, which are more
ancient, legitimate and authentic than any Israeli claim to
the city.
On the Syrian track, I can say in all honesty and with
full confidence that Syria is ready to resume the
negotiations suspended last February at Israel’s request. The
negotiations should resume at the point at which they
stopped, which is fair, and in accordance with the Madrid
framework and the principle of “land for peace“, which is
right.
From this rostrum, Egypt calls for the resumption of
these negotiations. Israel must refrain from pursuing
policies and formulations that may be interpreted as
squandering years of negotiations and that constitute a
regression from principles that have become an integral part
of the rules for peaceful work in the region and are backed
by international legality and supported by broad
international consensus.
On the Lebanese track, we call for the
implementation of Security Council resolution 425 (1978)
and Israel’s full withdrawal from Lebanon, to which
Israeli officials have repeatedly stated they have no
territorial claim.
Peace in the Middle East will not be comprehensive
or lasting until a strict regime for regional security is
established, based on arrangements that provide equal
security for all parties with minimum levels of armament.
The region must be totally free from all weapons of
mass destruction — nuclear, chemical and biological —
and their delivery systems. Peace and security cannot
survive in the presence of any instability in the balance of
power or serious discrepancy in the rights and obligations
of the countries of the region.
Furthermore, we are closely watching the huge
Israeli arsenal, which includes weapons of mass
destruction, missiles and anti-missile weapons. We
wonder about the rationale behind it. We believe that it
has, indeed, led to a reaction by a number of countries in
the region to this serious escalation, at a time when we
are all talking of peace. Given this fact — or, rather, to
avoid its consequences — Egypt proposes the initiation of
effective negotiations to establish a zone free from all
weapons of mass destruction and their delivery systems.
President Hosni Mubarak has been making such a
proposal since April 1990.
Egypt calls upon the permanent members of the
Security Council and the depositary States of the Treaty
on the Non-Proliferation of Nuclear Weapons (NPT),
which sponsored and adopted the resolution on the
Middle East during the Review and Extension Conference
of the Parties to the Treaty on the Non-Proliferation of
Nuclear Weapons, to take specific steps to establish a
nuclear-weapon-free zone in the Middle East in
accordance with the Egyptian initiative, which has
enjoyed the consensus of all the States concerned since
1980.
While Egypt stresses the fact that arms control and
regional security constitute one of the pillars of peace and
stability in the Middle East, it also believes that economic
and regional cooperation under a just peace constitutes
another such pillar. Regional cooperation is inseparable
from the establishment of peace: peace is its essence and
19


its framework. Two sessions of the Middle East-North
Africa Economic Summit have been held, in Casablanca
and in Amman, the capital of Jordan. Both were held in an
atmosphere of optimism that the peace process would
succeed. Indeed, there have been some successes, such as
the signing of the interim agreement between Israel and
Palestine, and the holding of direct negotiations between
Syria and Israel. They took place against the background of
a receding settlement policy and continuous discussion
about peace and its objectives. However, today we see the
exact opposite. This state of affairs threatens peace, its
framework and all that is associated with it, including
regional cooperation, which can prosper only in an
atmosphere of peace and hope for the future. We therefore
call upon Israel to return to the fundamental framework of
peace in accordance with the agreements concluded, the
terms of reference established and the principles approved.
While Egypt is in favour of holding the third
Economic Summit as scheduled — like others, we have a
great deal to contribute in the fields of economic reform,
investment and development — we call upon the sponsors
of the peace process, especially the United States, to strive
to create the conditions that could lead to the successful
convening of the Summit. That can be achieved only by
making serious endeavours on all peace tracks, in terms of
both negotiation and implementation. We are making this
declaration before the entire international community, so
that every party will discharge its responsibilities and
honour its commitments. If they do not, the balance will be
disturbed and the issue will become meaningless.
Peace in the Middle East is contingent upon justice,
balance and honesty in negotiating and addressing the needs
of peoples. From this stems the open Egyptian diplomacy
that regards the current situation as a matter of utmost
seriousness. We once again reiterate that Egypt rejects any
measure that results in an unbalanced peace that satisfies
the interests of one party at the expense of another. The
peace that we aspire to is a balanced Arab-Israeli peace that
reciprocates right for right, security for security, and
commitment for commitment.
A just and comprehensive peace is the cornerstone of
stability in the Middle East. Despite the unpropitious
attitude of the new Israeli Government to the peace process,
right alone will eventually prevail. Peace will impose itself,
propelled by the desire of the peoples of the region,
including the people of Israel, to live in genuine peace,
cooperation and stability.
Egypt, whose people contributed to laying the
foundations of human civilization, has for centuries
accepted and continues to accept the imperatives of
geography and history, which give Egypt special
responsibilities for the affairs of our region and beyond.
Egypt takes the initiative for peace, seeks prosperity,
prompts enlightenment and is steadfastly involved in
advancing the march of progress.
Egypt therefore empathizes with the agony of the
region and the repercussions of developments there.
While peace in the Middle East is at a crucial stage, the
Gulf region, which is part of the Middle East, is also
undergoing a number of unfavourable developments. The
stability of the Gulf region is, for more than one reason,
linked to the ultimate interests of Egypt and its security.
In particular, it is an area endowed with a potential and
with characteristics that make its stability and security a
matter of significance to all Powers concerned with
international peace and security.
The result of our review of the succession of events
in this area leads us to several conclusions. First, strict
compliance with Security Council resolutions on Iraq,
without fail or divergences, is the only way to guarantee
the end of the crisis that erupted in August 1990.
Secondly, the use of force cannot restore rights or rectify
wrongs. Thus, the rights of the Iraqi people, the
maintenance of its unity and respect for the rights and
well-being of Iraqis, whether Arabs or Kurds, will remain
the major concern of all of us. We are equally concerned
with safeguarding the rights of the people of Kuwait and
the return of detainees and property.
Thirdly, the memorandum of understanding on the
oil-for-food resolution, which was reached after arduous
negotiations, must be put into effect without any further
delay to alleviate the suffering of our brothers, the Iraqi
people.
Fourthly, compromising territorial integrity and the
unity of Iraq is not only a breach of international law but
will open the door to major repercussions undermining
regional stability and threatening the interests of
neighbouring countries.
Fifthly, the withdrawal of Iran from the three islands
of the United Arab Emirates — Abu Musa, Tunb as
Sughra and Tunb al Kubra — is a sine qua non condition
for defusing another hotbed of tension. The Arab call to
Iran to settle amicably any territorial claims to those
islands is still valid.
20


Sixthly, the policy of intervention and the attempts to
manipulate ethnic and religious minorities to destabilize
other neighbouring countries cannot help to establish
stability in the Gulf region or the wider region of the
Middle East, or help ensure the interests of any of the
parties concerned, in addition to its being a flagrant
violation of the rules of international conduct.
Before leaving the issue of the Middle East, I would
like to refer to the dispute between Libya and some
Western countries, a dispute to which we attach particular
importance because of its repercussions for the region as
well as the damage and suffering it inflicts on our brothers,
the people of Libya, on the economies of the neighbouring
countries and on the stability of the region in general. In
view of our keen interest in averting an escalation of the
problem and in expediting the attainment of an early
settlement, we support the efforts and initiatives made by
the League of Arab States, the Organization of African
Unity (OAU) and the Non-Aligned Movement, and call for
a positive response to those efforts and initiatives.
Moving from the Middle East to Africa, we find
stories of success and of failure — pictures both bleak and
bright. While our sister country Rwanda has restored its
stability and launched its reconstruction and development,
its neighbour, our sister Burundi, is an example of the real
turmoil which is affecting the entire Great Lakes region.
Last year we expressed our extreme dismay at the situation
in this important region; today we reiterate this, and stress
the need for the Security Council to discharge its
responsibilities to avert the recurrence of Rwanda’s tragedy
in Burundi.
There is, however, a positive element that we hope
will not be lost in the disappointment over the deteriorating
situation in Africa: the efforts of the OAU, which have
started to take shape within an institutional framework that
we hope will be successful. This was embodied in the
establishment of the Mechanism for Conflict Prevention,
Management and Resolution, which will play a role in
resolving the problems of the continent. The countries and
the leaders of the Great Lakes region, particularly former
President Nyerere, have played a laudable collective role in
reconciliation, dealing with the question of refugees and the
rampant ethnic rivalries in the region. Serious efforts were
also made by the Economic Community of West African
States (ECOWAS) to settle the Liberian problem,
particularly by Nigeria, which has made continuing efforts
during its current chairmanship of that subregional group.
We commend the efforts made by Ghana during its
chairmanship of ECOWAS over the past two years. We call
on the international community, and the United Nations
in particular, to support all of these efforts and to provide
the necessary means for their success.
This applies also to the numerous efforts made to
achieve national reconciliation in Somalia, the
implementation of the Lusaka Protocol in Angola and the
settlement plan in Western Sahara. We hope that the
parties concerned will benefit from these historic
opportunities, so that stability will prevail in Africa and
so that international support for these efforts will
continue, particularly in terms of post-conflict
rehabilitation and socio-economic reconstruction.
In this context, I should like to draw attention to the
gravity of the continued deterioration of the socio-
economic situation in the African continent, which
includes two-thirds of the world’s least-developed
countries; one-third of its population is facing starvation.
Despite this fact, the countries of the continent are
tenaciously striving towards economic reform, structural
adjustment, strengthening regional cooperation among
themselves and dealing with the social situation in the
continent in accordance with the Declaration issued in
Cairo in March 1995.
These efforts are still faltering as a result of
diminishing international support and a lack of necessary
financial resources. Thus we support the United Nations
System-Wide Special Initiative for Africa presented last
March by the Secretary-General based upon
comprehensive mobilization of resources and full
participation of international institutions. Hence, we call
upon donor countries and upon the international
community to take the necessary measures to deal with
the critical economic situation in Africa, particularly the
external debt problem, by providing the necessary
resources and creating an environment that will enable the
continent to join the march of development and to be able
to address its socio-economic problems, which represent
one of the root causes of political tension and instability
there.
The critical economic situation in Africa leads us to
voice some of the concerns of Egypt and the developing
countries vis-à-vis the world’s economy. Suffice it here to
make a reference to the importance of the faithful
implementation of the Uruguay Round agreements and the
necessity to address the negative impact on the net food
importing countries. We look forward to the success of
the first ministerial conference of the World Trade
Organization (WTO), to be held in Singapore. We would
21


like to highlight the importance of focusing on the
implementation of the Uruguay Round agreements without
attempting to raise new issues such as those pertaining to
investment and the linkage between international trade, on
the one hand, and labour and environment, on the other.
Any proposed additional issues should be subject to in-
depth study. We reiterate the leading and important role of
the United Nations Conference on Trade and Development
(UNCTAD) in this regard prior to bringing such issues to
the WTO for consideration.
Turning to Bosnia, there is hope of implementing the
Dayton agreement to put an end to the appalling tragedy
caused by “ethnic cleansing” and racist narrow-mindedness.
The agreement will be implemented under international
protection, represented by the Implementation Force
(IFOR), to which Egypt and numerous other countries
contribute. Despite all the circumstances associated with the
election process, its results are still a source of optimism in
the possible victory of the forces of moderation so that
Bosnia can become a multi-ethnic State where Serbs,
Muslims and Croats live together in peace.
Egypt welcomes the election of President Izetbejovic
as President of the tripartite Presidential Council. In this
respect we would like to stress a number of points which
we think can guarantee the stability of the situation and
ensure full compliance with the provisions of the Dayton
agreement. First, it is important to consolidate the territorial
integrity of Bosnia, to reject vehemently and strictly any
attempts at partition and to respect the democratic process
and the results of elections. Secondly, it is necessary to
assist the State of Bosnia in completing the necessary
components of building its national army and to provide it
with the equipment it needs to deter any external threat or
face a new collapse of the internal situation after IFOR
withdraws. Thirdly, it is necessary to provide the economic
support Bosnia needs to rebuild and rehabilitate the country,
since this will represent support for the foundations of
coexistence and peace among its three ethnic groups.
Fourthly, it is essential to punish the war criminals.
Otherwise, talking about human rights in the world will be
futile and will be considered as an entrenchment of double
standards.
The phenomenon of terrorism has become exacerbated
and now knows no boundaries. We must all implement the
Declaration on Measures to Eliminate International
Terrorism, which was adopted at the forty-ninth session.
Terrorists must find no refuge in any civilized country. We
must all cooperate in uprooting all sources of terrorism. We
must construct a well-defined legal system that ensures the
pursuit of those who are responsible for terrorism, and
their prosecution and extradition to stand trial for the
crimes they have perpetrated, crimes that terrorize
peaceful people and threaten international stability. We
must define clear criteria and rules that guarantee that the
right of political asylum will not be extended to the
undeserving, so that that right will not become a licence
encouraging terrorists and protecting them from
prosecution and punishment.
Terrorism is an international phenomenon that is not
linked to a particular geographic region or to a particular
civilization, culture or religion. We have witnessed the
evidence, ranging from the Far East to the Middle East,
to Europe, and to America. Terrorism has even come
close to this very building. The entire international
community must harness the necessary resources to
confront this vicious aggressive phenomenon, to eradicate
its sources and to isolate whoever provides it with
assistance and encouragement. In this respect, I call on
the United Nations and the civilized peoples of the world
to respond swiftly to the call of President Hosni Mubarak
to hold an international conference to deal with the
criminal phenomenon of terrorism and, as a contribution
to peace and stability in the world at large — to mobilize
joint international efforts to combat it.
I began my statement with our perception of the role
of this Organization. I conclude it by paying tribute and
expressing my appreciation to the Secretary-General, Mr.
Boutros Boutros-Ghali, whose expertise and insight have
contributed, during his current tenure, to the identification
of problems and challenges facing the international
community and this Organization. He has drawn up the
agenda on items under consideration as well as
approaches for dealing with them. The implementation of
this agenda is contingent upon the will and the interest of
the Member States.
As it reiterates its confidence in the Secretary-
General, a confidence shared by members of two of the
most prominent regional organizations — the Arab
League and the Organization of African Unity — Egypt
attaches high priority to seeing him preside over the
United Nations Secretariat for a second term, during
which he will have the chance to lead the Secretariat and
to take part in implementing the programmes he devised,
the reform process he designed and the solutions he
initiated to the problems facing the Organization,
problems that surface in an international arena witnessing
the birth of a new order whose features are not yet
defined, problems that occur as the United Nations passes
22


through a historic juncture, on the threshold of a new
century and a new millennium.


